******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 FAIRCHILD HEIGHTS RESIDENTS ASSOCIATION,
       INC. v. FAIRCHILD HEIGHTS, INC.
                   (SC 18917)
   Rogers, C. J., and Palmer, Zarella, McDonald and Vertefeuille, Js.
   Argued September 18, 2013—officially released January 21, 2014

  Douglas J. Varga, with whom, on the brief, were
Maximino Medina, Jr., and Dominic Spinelli, for the
appellant (plaintiff).
  Thomas T. Lonardo, with whom were Colin P.
Mahon and Ryan A. Bauder, for the appellee (defen-
dant).
  George Jepsen, attorney general, Gregory T. D’Auria,
solicitor general, and Phillip Rosario and Brendan T.
Flynn, assistant attorneys general, filed a brief for the
state of Connecticut et al. as amici curiae.
                          Opinion

  ZARELLA, J. The plaintiff, Fairchild Heights Resi-
dents Association, Inc. (association), appeals from the
judgment of the Appellate Court, which reversed the
judgment of the trial court and directed that court to
dismiss the association’s claims alleging negligence and
violations of the Connecticut Unfair Trade Practices
Act (CUTPA), General Statutes § 42-110a et seq., against
the defendant, Fairchild Heights, Inc., for lack of subject
matter jurisdiction. The association argues that the
Appellate Court incorrectly concluded that it failed to
exhaust its administrative remedies before requesting
declaratory relief and that it did not have standing to
bring an action under CUTPA. We reverse in part the
judgment of the Appellate Court and remand the case
for a new trial on the association’s CUTPA claim.
  The following relevant facts and procedural history
are set forth in the trial court’s memorandum of deci-
sion. The association is a nonstock corporation that
represents approximately forty-five mobile home own-
ers who reside at the Fairchild Heights Mobile Home
Park (park) in the town of Shelton. Nancy Dickal, a
park resident for more than thirty years, has been the
association’s president since its creation in February,
2005. The defendant is a Connecticut corporation that
owns and operates the park. The defendant’s majority
shareholder and the park’s on-site manager is Jeffrey
Doolan.
   The association was established in part to address
maintenance issues. Shortly after its creation, the asso-
ciation distributed a membership application to resi-
dents that included questions asking them to identify
specific concerns regarding the park’s operation and
condition. On March 28, 2005, the association’s attorney
sent a letter to the defendant’s attorney discussing these
concerns and requesting a meeting to address them.
Thereafter, the attorneys conducted a walk-through of
the park on June 15, 2005, following which the associa-
tion’s attorney sent a letter to the defendant’s attorney
listing a series of maintenance violations and giving the
defendant three weeks to make the necessary repairs
or commit to make the repairs in a timely manner.
  After the defendant rejected the deadline and the
parties’ negotiations broke down, the association filed
an action against the defendant in July, 2006, seeking
redress for the defendant’s failure to respond to the
association’s concerns.1 The first two counts of the com-
plaint alleged per se negligence for violations of state
statutes and municipal ordinances, respectively, relat-
ing to maintenance standards applicable to mobile
home park owners under chapter 412 of the General
Statutes, entitled ‘‘Mobile Manufactured Homes and
Mobile Manufactured Home Parks. Park Owners and
Residents,’’ General Statutes § 21-64 et seq. The third
count alleged a violation of CUTPA. The complaint
sought declaratory relief pursuant to Practice Book
§ 17-56 (a) (2), and injunctive relief, punitive damages
and attorney’s fees pursuant to CUTPA. It also sought
costs and other equitable relief to which the association
might be entitled.
  In September, 2006, the association filed a complaint
with the Office of the Attorney General.2 The attorney
general forwarded the complaint to the Department of
Consumer Protection (department), which assigned the
matter to a department investigator.3 Following several
inspections, the investigator sent a letter dated October
13, 2006, to Doolan advising him of ‘‘serious violations’’
of General Statutes § 21-82 (a).4 The letter listed the
violations and requested that Doolan advise the depart-
ment by October 30, 2006, as to when the violations
would be corrected, adding that a failure to cooperate
would lead to additional enforcement action. Appar-
ently in response to this letter, Doolan initiated certain
actions intended to correct the violations.
  Thereafter, the department investigator conducted
further inspections of the park. In July, 2007, he issued
two written reports noting certain improvements but
stating that a number of violations had not yet been
corrected. On July 31, 2007, the department conducted
an informal compliance hearing, which was attended
by the parties’ counsel. At the hearing, it was noted
that the defendant had made progress in addressing
the violations but that concerns remained. In response,
Doolan agreed to perform additional work to eliminate
these concerns and to bring the park in compliance
with the applicable statutory standards.
  On October 24, 2007, the department investigator con-
ducted another inspection and noted in a subsequent
report that various improvements had been made. He
also noted certain outstanding work that remained to
be done. In a report dated November 28, 2007, however,
the investigator referred to the October 24 inspection
and stated that ‘‘[a]ll previous concerns appeared to
be addressed.’’ A letter from the department to the
defendant’s attorney dated December 28, 2007, similarly
stated that the department had ‘‘determined’’ that the
park was ‘‘in compliance’’ with state law, ‘‘no further
action [was] warranted,’’ and the file regarding the park
had been ‘‘closed.’’
   On August 20, 2008, the association amended the
complaint previously filed with the trial court in July,
2006, adding more detail to the existing three counts
and one count of per se negligence for the defendant’s
alleged violations of statutory provisions relating to
renewal of the residents’ mobile home leases in Decem-
ber, 2007. The association also requested declaratory
relief under Practice Book §§ 17-55 and 17-56, and
injunctive relief to compel the defendant’s compliance
with the applicable statutory provisions, to correct any
current areas of noncompliance, and to preclude the
defendant from attempting to recover from the associa-
tion’s members or other park residents any costs or
expenses arising out of or relating to the litigation.
The association further clarified that it was requesting
injunctive relief pursuant to CUTPA, among other statu-
tory provisions.5
   The case was tried to the court in May, 2009, after
which the parties filed posttrial briefs. In a memoran-
dum of decision dated September 24, 2009, the trial
court found in favor of the defendant on all counts. The
court explained that, ‘‘ ‘[a]s a general matter, adminis-
trative decisions are entitled to preclusive effect’ ’’ and
that, with regard to counts one and three, the associa-
tion had failed to provide the court with case law to
support a modification of the department’s findings for
the defendant in the absence of an administrative
appeal. The trial court further stated, with regard to
count two, that the association had not met its burden
of proof because no municipal employee had testified
that the park was in violation of the municipal ordi-
nances. The trial court finally found in favor of the
defendant on the CUTPA count, declining to modify
the department’s finding that the defendant was in com-
pliance with the statutes cited in the association’s com-
plaint.
  The association appealed to the Appellate Court,
which ordered supplemental briefs on the issue of
whether the association had standing to bring a CUTPA
claim. Fairchild Heights Residents Assn., Inc. v. Fair-
child Heights, Inc., 131 Conn. App. 567, 571 n.7, 27 A.3d
467 (2011). The Appellate Court subsequently con-
cluded that ‘‘the [association] failed to exhaust its
administrative remedies and that the trial court other-
wise lacked jurisdiction and should have dismissed the
case.’’ Id., 568–69.
   The Appellate Court first determined that the opera-
tive complaint for purposes of addressing subject mat-
ter jurisdiction was the association’s original complaint,
and not the amended complaint on which the action
had been tried. See id., 574 n.8. The Appellate Court
thus did not address the alleged violation of statutory
lease provisions, a claim that had not been included in
the original complaint. The court then concluded, with
respect to the first two counts of the original complaint
alleging violations of maintenance standards and
municipal ordinances under chapter 412, that the asso-
ciation’s request for declaratory relief should be dis-
missed because the association had not sought a
declaratory ruling from the department and thus had
failed to exhaust its administrative remedies. See id.,
577–80. The Appellate Court also concluded that the
association did not have standing to seek injunctive
relief because the original complaint did not allege that,
in the absence of an injunction, the association would
suffer irreparable harm.6 See id., 580–82. The court
finally concluded that the association lacked standing
to bring a CUTPA claim because the association’s alle-
gations of damages required the participation of the
individual association members in order to satisfy the
CUTPA requirement of demonstrating ascertainable
loss. Id., 582–84. Accordingly, the Appellate Court
reversed the trial court’s judgment and remanded the
case to that court with direction to dismiss the associa-
tion’s action. Id., 584.
   The association filed a petition for certification to
appeal to this court, and we granted certification limited
to the following issue: ‘‘Did the Appellate Court properly
reverse and remand with direction to dismiss the action
based on a determination that the plaintiff failed to
exhaust its administrative remedies and lacked associa-
tional standing?’’ Fairchild Heights Residents Assn.,
Inc. v. Fairchild Heights, Inc., 303 Conn. 928, 36 A.3d
242 (2012).
                            I
APPLICABILITY OF THE EXHAUSTION DOCTRINE
                            A
   We first consider whether the Appellate Court prop-
erly applied the exhaustion doctrine to the association’s
request for declaratory relief in connection with its
claims of per se negligence for violations of chapter
412 of the General Statutes. The association claims that
the Appellate Court incorrectly concluded that it failed
to exhaust its administrative remedies because the
exhaustion doctrine is inapplicable in light of the proce-
dures that the department followed in responding to
the association’s complaint. The association contends
that, because the department chose to address the com-
plaint solely through informal compliance efforts, it
foreclosed the association’s ability to challenge the
department’s decision through a formal administrative
proceeding or administrative appeal. The association
also claims that the statutory scheme does not compel
administrative exhaustion because use of the word
‘‘may’’ in General Statutes § 21-83e (a), which provides
that a mobile home park resident who alleges a violation
of the statutory scheme ‘‘may’’ request a declaratory
ruling from the department prior to seeking judicial
relief, means that the request for a declaratory ruling
is discretionary. The association finally claims that
requiring the filing of an administrative complaint prior
to seeking judicial relief would have harmful public
policy consequences because it would result in an
increase in department costs and an explosion of for-
mal proceedings.
  The defendant responds that the Appellate Court’s
conclusion ‘‘comports with the numerous public poli-
cies underlying the exhaustion doctrine,’’ including use
of the department’s expertise, where possible, in evalu-
ating alleged statutory violations, the efficiency and
economy achieved by relying on the department’s fac-
tual findings, the likelihood of a resolution during an
administrative proceeding, and the disincentive it pro-
vides to forum shop. The defendant also argues that
the Appellate Court’s conclusion is consistent with this
court’s reasoning in Connecticut Mobile Home Assn.,
Inc. v. Jensen’s, Inc., 178 Conn. 586, 424 A.2d 285 (1979),
in which we determined that the trial court had no
subject matter jurisdiction over an association’s claim
for declaratory relief because the association had failed
to exhaust its administrative remedies. See id., 589–91.
The defendant finally contends that the use of the word
‘‘may’’ in § 21-83e suggests that the request for a declara-
tory ruling is discretionary only in the sense that a
mobile home resident is not obligated to seek declara-
tory relief rather than other statutory remedies, but
merely has the option of doing so in order to pursue a
subsequent judicial remedy. We agree with the defen-
dant.
  ‘‘As a preliminary matter, we set forth the applicable
standard of review. . . . Because the exhaustion [of
administrative remedies] doctrine implicates subject
matter jurisdiction, [the court] must decide as a thresh-
old matter whether that doctrine requires dismissal of
the [plaintiff’s] claim. . . . [Additionally] [b]ecause [a]
determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.’’
(Internal quotation marks omitted.) Nyenhuis v. Metro-
politan District Commission, 300 Conn. 708, 715, 22
A.3d 1181 (2011).
   ‘‘It is a settled principle of administrative law that if
an adequate administrative remedy exists, it must be
exhausted before the Superior Court will obtain juris-
diction to act in the matter. . . . Thus, exhaustion of
remedies serves dual functions: it protects the courts
from becoming unnecessarily burdened with adminis-
trative appeals and it ensures the integrity of the
agency’s role in administering its statutory responsibili-
ties.’’ (Citation omitted; internal quotation marks omit-
ted.) Piquet v. Chester, 306 Conn. 173, 179–80, 49 A.3d
977 (2012).
   There are two ways to determine whether an adminis-
trative remedy has been exhausted. ‘‘[When] a statute
has established a procedure to redress a particular
wrong a person must follow the specified remedy and
may not institute a proceeding that might have been
permissible in the absence of such a statutory proce-
dure. . . . When, however, a statutory requirement of
exhaustion is not explicit, courts are guided by [legisla-
tive] intent in determining whether application of the
doctrine would be consistent with the statutory scheme.
. . . Consequently, [t]he requirement of exhaustion
may arise from explicit statutory language or from an
administrative scheme providing for agency relief.’’
(Citation omitted; internal quotation marks omitted.)
Piteau v. Board of Education, 300 Conn. 667, 678–79,
15 A.3d 1067 (2011).
   We begin our inquiry by examining the statutory lan-
guage and the remedies provided in chapter 412 of the
General Statutes to determine whether the association
was required to request a declaratory ruling from the
department prior to seeking judicial relief. In this
endeavor, we are guided by the well established princi-
ple that ‘‘[i]ssues of statutory construction raise ques-
tions of law, over which we exercise plenary review.
. . . The process of statutory interpretation involves
the determination of the meaning of the statutory lan-
guage as applied to the facts of the case, including the
question of whether the language does so apply. . . .
When construing a statute, [o]ur fundamental objective
is to ascertain and give effect to the apparent intent of
the legislature. . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Ugrin v. Cheshire, 307 Conn. 364, 379–
80, 54 A.3d 532 (2012).
   In the present case, the relevant statutory provisions
on mobile home parks are contained in chapter 412 of
the General Statutes, which operates in conjunction
with the Uniform Administrative Procedure Act
(UAPA), General Statutes § 4-166 et seq. Beginning with
the provisions in chapter 412, General Statutes § 21-75
provides that ‘‘[t]he Commissioner of Consumer Protec-
tion shall adopt such regulations as are necessary to
carry out the purposes of . . . chapter [412], in accor-
dance with the provisions of [the UAPA].’’ In addition,
§ 21-83e (a) provides that ‘‘[a] [mobile home] resident
who claims that an owner is violating any provision of
. . . chapter [412] . . . may request a declaratory rul-
ing from the [d]epartment . . . .’’ General Statutes
§ 21-72 further provides that ‘‘[a]ny person aggrieved
by any action of the department may appeal therefrom
in accordance with the provisions of section 4-183.’’
   Turning to the UAPA, General Statutes § 4-176 (a)
provides that ‘‘[a]ny person may petition an agency . . .
for a declaratory ruling as to the validity of any regula-
tion, or the applicability to specified circumstances of
a provision of the general statutes, a regulation, or a
final decision on a matter within the jurisdiction of the
agency.’’ Section 4-176 (i) also provides that, ‘‘[i]f an
agency does not issue a declaratory ruling within one
hundred eighty days after the filing of a petition therefor
. . . the agency shall be deemed to have decided not to
issue such ruling.’’ General Statutes § 4-175 (a) further
provides that, ‘‘if an agency (1) does not take an action
required by . . . section 4-176 . . . (2) decides not to
issue a declaratory ruling under . . . section 4-176, or
(3) is deemed to have decided not to issue a declaratory
ruling under . . . section 4-176, the petitioner may
seek in the Superior Court a declaratory judgment as
to the validity of the regulation in question or the appli-
cability of the provision of the general statutes, the
regulation or the final decision in question to specified
circumstances. . . .’’ General Statutes § 4-183 (a)
repeats this rule in more general terms, providing that
‘‘[a] person who has exhausted all administrative reme-
dies available within the agency and who is aggrieved
by a final decision may appeal to the Superior Court
as provided in this section. . . .’’
    We have recognized on multiple occasions that an
aggrieved party must exhaust its administrative reme-
dies before it may seek judicial relief. See, e.g., Republi-
can Party of Connecticut v. Merrill, 307 Conn. 470, 480,
55 A.3d 251 (2012) (‘‘prior to bringing an action in the
trial court, the plaintiff . . . was required to exhaust
its administrative remedies by requesting a declaratory
ruling from the defendant’’); Polymer Resources, Ltd.
v. Keeney, 227 Conn. 545, 557, 630 A.2d 1304 (1993)
(‘‘[i]t is a well settled principle of administrative law
that, if an adequate administrative remedy exists, it
must be exhausted before the Superior Court will obtain
jurisdiction to act in the matter’’ [internal quotation
marks omitted]); LaCroix v. Board of Education, 199
Conn. 70, 83–84, 505 A.2d 1233 (1986) (same); see also
Connecticut Mobile Home Assn., Inc. v. Jensen’s, Inc.,
supra, 178 Conn. 589–91 (association of mobile home
park residents improperly bypassed administrative rem-
edy by failing to seek declaratory ruling from agency
prior to commencing action in trial court). In the pres-
ent case, the association did not comply with this
requirement.
   The association filed a complaint with the trial court
in July, 2006. Two months later, in September, 2006, it
filed a complaint with the Office of the Attorney Gen-
eral, which forwarded the complaint to the department.
The department conducted an informal investigation
and closed its file on the complaint in December, 2007.
Accordingly, the association failed to exhaust its admin-
istrative remedies with respect to counts one and two
because it filed the complaint with the Office of the
Attorney General two months after it sought judicial
relief and the department did not complete its investiga-
tion until fifteen months after the filing.
  Even if the association had filed the complaint after
the investigation was completed, however, it still would
have failed to exhaust its administrative remedies
because it did not seek a declaratory ruling pursuant
to § 21-83e (a), from which it could have appealed to
the trial court under §§ 4-183 and 21-72. The association
merely sent a letter to the Office of the Attorney General
in which it listed the alleged maintenance violations,
made other claims regarding retaliatory actions by the
defendant against individual members of the associa-
tion’s board of directors, and sought an ‘‘immediate
investigation.’’
  Furthermore, we disagree with the association’s
claim that the language used in § 21-83e (a) does not
require that a complainant request a declaratory ruling
prior to seeking judicial relief. Although § 21-83e (a)
provides that ‘‘[a] [mobile home] resident who claims
that an owner is violating any provision of . . . chapter
[412] . . . may request a declaratory ruling from the
[d]epartment’’; (emphasis added); the legislature’s use
of the more permissive word, ‘‘may,’’ rather than the
generally mandatory word, ‘‘shall,’’ does not mean that
the request for a declaratory ruling is discretionary inso-
far as it may serve as a prerequisite to seeking declara-
tory relief from the court. The statutory scheme
provides dissatisfied residents with numerous other
administrative remedies for addressing substandard
conditions at a mobile home park, either by way of a
department investigation or by direct individual action.
These remedies include suspension or revocation of
the owner’s license to operate the park; see General
Statutes § 21-71 (a); the imposition of fines; see General
Statutes § 21-71 (a); prohibitions on the collection of
rent after suspension or revocation; see General Stat-
utes § 21-73 (a); termination of the rental agreement
following proper notice for breach of the landlord’s
responsibilities; see General Statutes § 47a-12 (a); and
placement of the required rent in a special account
administered by the court until the statutory violations
are addressed. See General Statutes § 47a-14h. When
viewed in this context, the language in § 21-83e (a)
providing that a resident ‘‘may request a declaratory
ruling from the [d]epartment’’ simply means that a resi-
dent has the discretion to request a declaratory ruling
or to seek any of the other remedies available to achieve
statutory compliance. It does not mean, even implicitly,
that a resident has the discretion to request a declara-
tory ruling prior to seeking a declaratory judgment from
the court.
  If this was the meaning of the statute, a declaratory
ruling would be required only if the word ‘‘shall’’ had
been used in place of the word ‘‘may.’’ As the Appellate
Court noted, however, this would lead to an absurd
result because it would mean that, in addition to another
type of statutory remedy or informal compliance proce-
dure, like the one employed in the present case, all
complainants would be required to request a declara-
tory ruling, despite their preference for another remedy,
in seeking relief for a statutory violation by an owner.
See Fairchild Heights Residents Assn., Inc. v. Fair-
child Heights, Inc., supra, 131 Conn. App. 578. We there-
fore conclude that, even if the association had filed
its complaint with the trial court after the department
closed its file on the matter, the association would have
failed to exhaust its administrative remedies because
an administrative remedy was available in the form
of a declaratory ruling under § 21-83e (a), which the
association did not request.
   Finally, the fact that the department chose to follow
an informal compliance procedure is no excuse for the
association’s omissions. The department did exactly
what the association asked it to do, which was to inves-
tigate the association’s complaint. The association had
the responsibility in the first instance to request a
declaratory ruling, from which it could have appealed
to the court pursuant to §§ 4-183 and 21-72 if it was not
satisfied with the outcome. This it did not do. As a
consequence, the fact that there was no declaratory
ruling by the department from which the association
could appeal was not the department’s fault. It was the
association’s obligation to pursue this option at the
outset, and its failure to do so means that it did not
exhaust its administrative remedies with respect to
counts one and two.
                             B
   We next consider whether the Appellate Court prop-
erly applied the exhaustion doctrine to the association’s
claim for declaratory relief based on the alleged CUTPA
violation. The association claims that the Appellate
Court incorrectly concluded that the association was
required to seek a declaratory ruling from the depart-
ment prior to seeking a judicial remedy under CUTPA.
The defendant responds that the Appellate Court did not
conclude that the association should have exhausted its
administrative remedies with respect to the CUTPA
claim, and, therefore, this court need not address that
issue. We agree with the defendant that the Appellate
Court’s holding as to the CUTPA claim was not based
on the association’s failure to exhaust its administra-
tive remedies.
   After the parties filed their briefs, the Appellate Court
issued the following order: ‘‘Counsel are hereby sua
sponte ordered to file . . . simultaneous supplemental
briefs . . . in which they address whether the [associa-
tion] has standing to assert a CUTPA claim. See Con-
necticut Assn. of Health Care Facilities, Inc. v. Worrell,
199 Conn. 609, 616–17 [508 A.2d 743] (1986); D’Angelo
Development & Construction Corp. v. Cordovano, 121
Conn. App. 165, 181 [995 A.2d 79, cert. denied, 297 Conn.
923, 998 A.2d 167] (2010).’’ (Internal quotation marks
omitted.) Fairchild Heights Residents Assn., Inc. v.
Fairchild Heights, Inc., supra, 131 Conn. App. 571 n.7.
The two citations in the order refer, respectively, to
the ‘‘three part test that must be satisfied before an
association will be granted standing to assert the rights
of its members, without also asserting injury to itself’’;
Connecticut Assn. of Health Care Facilities, Inc. v.
Worrell, supra, 616; and the proof required to establish
under CUTPA that a plaintiff has suffered ‘‘an ascertain-
able loss of money or property’’ as a result of ‘‘unfair
or deceptive acts or practices in the conduct of any
trade or commerce . . . .’’ (Internal quotation marks
omitted.) D’Angelo Development & Construction Corp.
v. Cordovano, supra, 181. In light of these citations, the
association argued in its supplemental brief that it had
associational standing to pursue a CUTPA claim on
behalf of its members and that it had established the
requisite ascertainable loss. Correspondingly, the
defendant argued in its supplemental brief that the asso-
ciation did not have standing in its representational
capacity to bring a CUTPA claim, and, because of the
lack of standing, it would be unable to prove ascertain-
able loss. Neither party discussed, or even mentioned
in passing, the exhaustion doctrine.
   Thereafter, the Appellate Court stated in the introduc-
tory portion of its decision: ‘‘[D]uring our review of the
record, we questioned whether the [association] had
standing to bring a CUTPA claim and ordered, sua
sponte, counsel to submit supplemental briefs on that
issue. We conclude that the [association] failed to
exhaust its administrative remedies and therefore
lacked standing to bring a CUTPA action. The trial
court, therefore, was without subject matter jurisdic-
tion and the action must be dismissed.’’ (Footnote omit-
ted.) Fairchild Heights Residents Assn., Inc. v. Fair-
child Heights, Inc., supra, 131 Conn. App. 571–72. In
part II of its opinion, however, in which the court con-
ducted an in-depth analysis of the issues of associa-
tional standing and ascertainable loss in relation to the
association’s CUTPA claim; see id., 582–84; it made no
reference to the exhaustion doctrine. Rather, it rejected
the association’s CUTPA claim on the ground that the
association had failed to satisfy the third prong of the
associational standing test set forth in Connecticut
Assn. of Health Care Facilities, Inc. See id., 584.
   On the basis of these facts, we conclude that the
Appellate Court did not reject the association’s CUTPA
claim on the ground that the association had failed
to exhaust its administrative remedies. The Appellate
Court’s single, isolated reference to the exhaustion doc-
trine in connection with the CUTPA claim, without any
further explanation, must be attributed to an oversight.
We nonetheless consider whether the exhaustion doc-
trine applies because a reviewing court may consider
the issue of subject matter jurisdiction at any time; see,
e.g., Perez-Dickson v. Bridgeport, 304 Conn. 483, 506,
43 A.3d 69 (2012); and the association and amici curiae
have addressed the issue of exhaustion on appeal to
this court.
   The association claims that it was not required to
exhaust its administrative remedies before bringing a
CUTPA claim because (1) the department did not have
the ability to award the injunctive relief, punitive dam-
ages and attorney’s fees that the association sought
under CUTPA, (2) the legislative history of CUTPA
evinces a clear legislative intent not to require private
litigants to exhaust any remedies available through the
department before pursuing a CUTPA action in the
Superior Court, and (3) public policy warrants allowing
parties to bypass administrative remedies and to bring
CUTPA actions directly in the Superior Court because
it will decrease the burden on the department, provide
consumers with a judicial remedy and affirm the attor-
ney general’s power to enforce the ban on unfair trade
practices. In their amicus brief, the state and the depart-
ment argue that CUTPA provides consumers with a
comprehensive, multi-faceted enforcement framework
that includes administrative proceedings but that allows
private parties to assist in the enforcement of CUTPA
through private actions brought in the Superior Court.
As previously noted, the defendant claims that there is
no need for this court to address the issue because the
Appellate Court never held that exhaustion is required
prior to the commencement of a CUTPA action. Accord-
ingly, the defendant has not expressed an opinion one
way or another. We agree with the association and the
amici curiae that CUTPA does not require litigants to
exhaust their administrative remedies before bringing
a CUTPA claim.
   The language of CUTPA and our prior case law
strongly suggest that the exhaustion doctrine does not
apply. CUTPA provides for two general enforcement
mechanisms. These include (1) administrative proceed-
ings initiated by the commissioner of consumer protec-
tion (commissioner) and carried out by the commis-
sioner’s authorized representatives, including the attor-
ney general, pursuant to General Statutes §§ 42-110d
and 42-110m, and (2) actions initiated by private parties
in the Superior Court for punitive damages, costs, attor-
ney’s fees, injunctive and other equitable relief pursuant
to General Statutes § 42-110g. Section 42-110g contains
no requirement that a private party exhaust administra-
tive remedies prior to seeking judicial relief.
  In interpreting the foregoing provisions, we have
stated that CUTPA is ‘‘remedial in character . . . and
must be liberally construed in favor of those whom
the legislature intended to benefit.’’ (Internal quotation
marks omitted.) Eder Bros., Inc. v. Wine Merchants of
Connecticut, Inc., 275 Conn. 363, 379, 880 A.2d 138
(2005); see also General Statutes § 42-110b (d) (‘‘[i]t is
the intention of the legislature that [CUTPA] be reme-
dial and be so construed’’). There is no express or
implicit exhaustion requirement in the statutory provi-
sion, and we decline to impose one. Consequently, it
was not improper for the association to go directly to
the trial court and seek judicial relief under CUTPA.
   We also note that exhaustion is not required when
an administrative remedy is futile or inadequate. See
Connecticut Mobile Home Assn., Inc. v. Jensen’s, Inc.,
supra, 178 Conn. 592 (‘‘[when] an administrative remedy
does not exist . . . or is inadequate . . . a party will
be allowed to resort to the courts in the first instance’’
[citations omitted]). ‘‘[A]n administrative remedy is
futile or inadequate if the agency is without authority
to grant the requested relief.’’ (Internal quotation marks
omitted.) Neiman v. Yale University, 270 Conn. 244,
259, 851 A.2d 1165 (2004). In contrast, ‘‘[a]n adequate
remedy at law is one which is specific and adapted to
securing the relief sought conveniently, effectively and
completely.’’ (Internal quotation marks omitted.)
Bianco v. Darien, 157 Conn. 548, 554–55, 254 A.2d
898 (1969).
   In the present case, the remedies available to the
association included a request for declaratory relief;
see General Statutes § 21-83e (a); the imposition of fines
on the owner of the mobile home park; see General
Statutes § 21-71 (a); suspension or revocation of the
owner’s license to operate the park; see General Stat-
utes § 21-71 (a); prohibitions on the collection of rent
after suspension or revocation; see General Statutes
§ 21-73 (a); termination of the rental agreement follow-
ing proper notice for breach of the landlord’s responsi-
bilities; see General Statutes § 47a-12 (a); and
placement of the required rent in a special account
administered by the court until the statutory violations
are addressed. See General Statutes § 47a-14h. The
department has no authority to award the injunctive
relief, punitive damages, attorney’s fees and costs
sought by the association and available under CUTPA.
Accordingly, any administrative request for such reme-
dies would have been futile and inadequate.
   The present case is similar to Griswold v. Union
Labor Life Ins. Co., 186 Conn. 507, 519, 442 A.2d 920
(1982), in which the plaintiff sought monetary and puni-
tive damages, attorney’s fees, and costs for violations
of the Connecticut Unfair Insurance Practices Act,
which is currently codified at General Statutes § 38a-815
et seq. In that case, we concluded that ‘‘[t]he pertinent
statutes do not authorize the [insurance] commissioner
to award damages to an aggrieved person nor does he
have the authority to determine a private right to
damages.
  ‘‘It appears, therefore, that the plaintiffs had no practi-
cal or adequate administrative remedy which would
require exhaustion. . . . The plaintiffs are entitled to
maintain a private right of action for monetary damages
for alleged unfair trade practices, as defined by [what
is now General Statutes § 38a-816], without first
exhausting the administrative remedies under [what is
now General Statutes § 38a-817] and it was error for
the court to hold otherwise.’’ (Citations omitted.) Id.,
520–21. In the present case, as in Griswold, the relevant
state agency was unable to award the punitive damages,
attorney’s fees, costs, injunctive and other equitable
relief sought by the association. Accordingly, there was
no administrative remedy that the association could
have exhausted to obtain such relief before bringing its
CUTPA claim.
                             II
    ASSOCIATIONAL STANDING UNDER CUTPA
  The association next claims that the Appellate Court
incorrectly concluded that it lacked associational stand-
ing to bring a CUTPA claim on the ground that the
third prong of the associational standing test required
residents of the park to testify regarding their firsthand
knowledge of the alleged statutory violations and how
they were individually harmed. The association specifi-
cally claims that the Appellate Court misapplied the
applicable law because, under United States Supreme
Court and other federal precedent, the participation
of each individual member of the association was not
indispensable to a determination of whether the defen-
dant had committed the violations and whether the
association was entitled to injunctive relief, punitive
damages and attorney’s fees. The association also
claims that individual participation was not required
to establish the CUTPA element of ascertainable loss
because it was not necessary for the association to
prove quantifiable damages in order to satisfy that
element.
   The defendant responds that the Appellate Court cor-
rectly concluded that the association failed to satisfy the
third prong of the associational standing test because
extensive member participation was required to prove
ascertainable loss and to recover punitive damages and
injunctive relief under CUTPA. We agree with the asso-
ciation.
   ‘‘[S]tanding is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . Never-
theless, [s]tanding is not a technical rule intended to
keep aggrieved parties out of court; nor is it a test
of substantive rights. Rather it is a practical concept
designed to ensure that courts and parties are not vexed
by suits brought to vindicate nonjusticiable interests
and that judicial decisions which may affect the rights
of others are forged in hot controversy, with each view
fairly and vigorously represented.’’ (Citation omitted;
internal quotation marks omitted.) Citibank, N.A. v.
Lindland, 310 Conn. 147, 161, 75 A.3d 651 (2013). ‘‘If
a party is found to lack standing, the court is without
subject matter jurisdiction to determine the cause. . . .
A determination regarding a trial court’s subject matter
jurisdiction is a question of law. When . . . the trial
court draws conclusions of law, our review is plenary
and we must decide whether its conclusions are legally
and logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Pond View, LLC v. Planning & Zoning Commis-
sion, 288 Conn. 143, 155, 953 A.2d 1 (2008).
   In Connecticut Assn. of Health Care Facilities, Inc.
v. Worrell, supra, 199 Conn. 610, 615–16, we considered
whether two associations lacked standing to bring an
action on behalf of their members and adopted the test
articulated by the United States Supreme Court in Hunt
v. Washington State Apple Advertising Commission,
432 U.S. 333, 343, 97 S. Ct. 2434, 53 L. Ed. 2d 383 (1977),
which that court had derived in turn from its decision
in Warth v. Seldin, 422 U.S. 490, 511, 95 S. Ct. 2197, 45
L. Ed. 2d 343 (1975). Quoting from Hunt, we stated:
‘‘[A]n association has standing to bring suit on behalf
of its members when: (a) its members would otherwise
have standing to sue in their own right; (b) the interests
it seeks to protect are germane to the organization’s
purpose; and (c) neither the claim asserted nor the
relief requested requires the participation of individual
members in the lawsuit. . . . Representational stand-
ing depends in substantial measure on the nature of
the relief sought. If in a proper case the association
seeks a declaration, injunction, or some other form of
prospective relief, it can reasonably be supposed that
the remedy, if granted, will inure to the benefit of those
members of the association actually injured.’’ (Citations
omitted; internal quotation marks omitted.) Connecti-
cut Assn. of Health Care Facilities, Inc. v. Worrell,
supra, 616. In Warth, the United States Supreme Court
also had explained, with respect to the third prong,
that, ‘‘so long as the nature of the claim and of the relief
sought does not make the individual participation of
each injured party indispensable to proper resolution
of the cause, the association may be an appropriate
representative of its members, entitled to invoke the
court’s jurisdiction.’’ (Emphasis added.) Warth v. Sel-
din, supra, 511.
  The defendant concedes that the first two prongs
of the foregoing test were satisfied and that the only
disputed issue is whether the third prong was satisfied.
Thus, in order to determine whether the claim asserted
and the relief requested required the participation of
the association’s individual members, we must consider
the principles that govern a CUTPA claim.
   ‘‘[T]o prevail on a CUTPA claim, [a plaintiff] must
prove that (1) the defendant engaged in unfair or decep-
tive acts or practices in the conduct of any trade or
commerce; General Statutes § 42-110b (a); and (2) each
class member claiming entitlement to relief under
CUTPA has suffered an ascertainable loss of money or
property as a result of the defendant’s acts or practices.
General Statutes § 42-110g (a).’’ (Footnote omitted;
internal quotation marks omitted.) Neighborhood
Builders, Inc. v. Madison, 294 Conn. 651, 657, 986 A.2d
278 (2010). ‘‘An ‘ascertainable loss’ is a loss that is
‘capable of being discovered, observed or established.’
. . . ‘The term ‘‘loss’’ necessarily encompasses a
broader meaning than the term ‘‘damage,’’ ’ and ‘has
been held [to be] synonymous with deprivation, detri-
ment and injury.’ . . . To establish an ascertainable
loss, a plaintiff is ‘not required to prove actual damages
of a specific dollar amount.’ . . . ‘[A] loss is ascertain-
able if it is measurable even though the precise amount
of the loss is not known.’ ’’ (Citations omitted.) Artie’s
Auto Body, Inc. v. Hartford Fire Ins. Co., 287 Conn.
208, 218, 947 A.2d 320 (2008).
   Although the association alleged per se CUTPA viola-
tions of several provisions of chapter 412 of the General
Statutes; e.g., General Statutes § 21-83e (b) (‘‘[a] viola-
tion of any of the provisions of . . . chapter [412] shall
be deemed an unfair or deceptive trade practice under
[CUTPA]’’); it still was required to prove that it had
suffered an ascertainable loss because of the violations.
See, e.g., A. Secondino & Son, Inc. v. LoRicco, 215
Conn. 336, 343–44, 576 A.2d 464 (1990). Accordingly,
the question of standing in the present case may be
more accurately stated as whether the association was
able to properly represent its individual members in
light of the relief requested and the proof required to
establish the alleged statutory violations and ascertain-
able loss under CUTPA.
  As previously noted, ‘‘[r]epresentational standing
depends in substantial measure on the nature of the
relief sought. If in a proper case the association seeks
a declaration, injunction, or some other form of pro-
spective relief, it can reasonably be supposed that the
remedy, if granted, will inure to the benefit of those
members of the association actually injured.’’ (Internal
quotation marks omitted.) Connecticut Assn. of Health
Care Facilities, Inc. v. Worrell, supra, 199 Conn. 616.
We thus concluded in Connecticut Assn. of Health Care
Facilities, Inc., that the third prong of the test was
satisfied because ‘‘[t]he relief sought by the declaratory
judgment actions [would] ‘inure to the benefit’ of all
members of both associations . . . [and] [b]ecause
money damages [were] not sought for alleged injuries
to the individual members, proof relating solely to the
variant experiences of each [member] . . . [would] not
be necessary.’’ (Citation omitted.) Id., 617. We similarly
concluded in two subsequent cases that the third prong
was satisfied when the plaintiff associations were seek-
ing declaratory relief rather than money damages. See
Connecticut Assn. of Not-For-Profit Providers for the
Aging v. Dept. of Social Services, 244 Conn. 378, 387,
709 A.2d 1116 (1998) (‘‘because this action seeks only a
general declaration concerning the legality of the [state
agency’s] practice, it is unnecessary for any individual
member to be a party’’); Connecticut State Medical
Society v. Board of Examiners in Podiatry, 203 Conn.
295, 305, 524 A.2d 636 (1987) (‘‘[b]ecause money dam-
ages are not sought for alleged injuries to the individual
members, proof relating solely to the variant experi-
ences of each [member] resulting from the [board’s
declaratory ruling] will not be necessary’’ [internal quo-
tation marks omitted]).
   In the present case, the association seeks injunctive
relief to ensure that the defendant will operate the park
in compliance with chapter 412 and other applicable
statutes, will address any issues of noncompliance, and
will not be allowed to recover from association mem-
bers or other park residents any costs or expenses
arising out of or relating to the present litigation. This
is exactly the type of prospective relief to which we
referred in Connecticut Assn. of Health Care Facilities,
Inc., and the other cases in which we addressed the
issue because such relief would inure to the benefit of
all injured association members and thus would not
indispensably require the testimony of each individual
member. Connecticut Assn. of Health Care Facilities,
Inc. v. Worrell, supra, 199 Conn. 616.
    Insofar as the association also seeks punitive dam-
ages, costs, and attorney’s fees, they are awarded at
the discretion of the court; see, e.g., Votto v. American
Car Rental, Inc., 273 Conn. 478, 485–86, 871 A.2d 981
(2005) (punitive damages); Gargano v. Heyman, 203
Conn. 616, 622, 525 A.2d 1343 (1987) (punitive damages
and attorney’s fees); and are considered after a statu-
tory violation and ascertainable loss have been estab-
lished. See, e.g., Votto v. American Car Rental, Inc.,
supra, 485–86 (‘‘[a] court may exercise its discretion to
award punitive damages to a party who has suffered
any ascertainable loss pursuant to CUTPA’’); see also
Willow Springs Condominium Assn., Inc. v. Seventh
BRT Development Corp., 245 Conn. 1, 40, 717 A.2d 77
(1998) (‘‘[w]e have stated that § 42-110g permits a recov-
ery of actual damages, attorney’s fees and punitive dam-
ages for violations of [CUTPA]’’ [internal quotation
marks omitted]).
  In addition to the fact that punitive damages, costs
and attorney’s fees are discretionary, they would not
require the testimony of each individual member of the
association in the present case. In Ulbrich v. Groth, 310
Conn. 375, 78 A.3d 76 (2013), we stated that, ‘‘[i]n order
to award punitive or exemplary damages [under
CUTPA], evidence must reveal a reckless indifference
to the rights of others or an intentional and wanton
violation of those rights. . . . In fact, the flavor of the
basic requirement to justify an award of punitive dam-
ages is described in terms of wanton and malicious
injury, evil motive and violence.’’ (Internal quotation
marks omitted.) Id., 446. We also stated that the factors
that a court should consider in determining the amount
of a punitive damages award include the degree of rela-
tive blameworthiness, whether the defendant’s action
was taken to maximize profit, whether the wrongdoing
was difficult to detect, the extent of the plaintiff’s injur-
ies, the amount of compensatory damages awarded,
and whether the punitive damages award would deter
the defendant and others from similar conduct, without
financially destroying the defendant. Id., 454. Only one
of these factors refers to compensatory damages, which
are based on injuries to individual members7 and which
the association does not seek in the present case.
Accordingly, because an award of injunctive relief, puni-
tive damages, costs and attorney’s fees would not
require proof of injuries to the individual association
members, we conclude that the Appellate Court improp-
erly determined that the association lacked standing to
assert its CUTPA claim.
   To the extent the defendant persists in arguing that
the testimony of all the individual association members
was required to establish the existence of the alleged
statutory violations and ascertainable loss, we disagree.
With respect to the statutory violations, the associa-
tion’s complaint contained numerous allegations con-
cerning the defendant’s failure to comply with the
statutory requirements relating to the physical condi-
tion of the park (count one), municipal ordinances gov-
erning mobile home parks (count two), and lease
obligations imposed on mobile home park owners and
tenants (count three).8 All of these allegations appear
to be directed to the defendant’s failure to maintain the
common areas of the park or to matters affecting all
or a large number of the association members and resi-
dents, such as the condition of the roads and the pro-
posed lease for 2008 that the defendant delivered to all
of its tenants. In addition, the association presented
documentary and testimonial evidence at trial in sup-
port of these allegations. This included a large number
of photographs depicting the violations, several depart-
ment inspection reports discussing the violations and
the status of the defendant’s compliance efforts, corre-
spondence between the parties’ attorneys and between
the parties’ attorneys and the department regarding the
violations, a copy of the defendant’s proposed lease for
2008, and the testimony of the department investigator,
the department counsel, Doolan, and two association
members, including Dickal. In view of the allegations
and the evidence introduced to support them, we con-
clude that all of the association’s individual members
were not required to testify regarding their firsthand
knowledge of the violations and how they were individ-
ually harmed.
  We likewise conclude that the individual members’
participation was unnecessary to establish ascertain-
able loss. In addition to the fact that the association’s
allegations were directed principally to relief relating to
maintenance of the common areas and other conditions
that affected the functional or aesthetic experience of
all of the association members and park residents, the
association specifically alleged that the defendant, by
engaging in the acts and omissions described in the
complaint, ‘‘has deprived, and continues to deprive, the
[a]ssociation’s members and other [p]ark residents of
the benefits to which they are entitled as tenants, and
for which they have made monthly rental payments to
[the defendant].’’ We reiterate that ‘‘ ‘[t]he term ‘‘loss’’
necessarily encompasses a broader meaning than the
term ‘‘damage,’’ ’ and ‘has been held [to be] synonymous
with deprivation, detriment and injury.’ . . . To estab-
lish an ascertainable loss, a plaintiff is ‘not required to
prove actual damages of a specific dollar amount.’ . . .
‘[A] loss is ascertainable if it is measurable even though
the precise amount of the loss is not known.’ ’’ (Cita-
tions omitted.) Artie’s Auto Body, Inc. v. Hartford Fire
Ins. Co., supra, 287 Conn. 218. Indeed, we have specifi-
cally held that ‘‘the words ‘any ascertainable loss’ as
used in [CUTPA] do not require a plaintiff to prove a
specific amount of actual damages in order to make
out a prima facie case.’’ Hinchliffe v. American Motors
Corp., 184 Conn. 607, 612–13, 440 A.2d 810 (1981); see
also Service Road Corp. v. Quinn, 241 Conn. 630, 644,
698 A.2d 258 (1997) (proof is not required to demon-
strate that particular loss occurred but, rather, that
unfair trade practice occurred and that, based on rea-
sonable inference, unfair trade practice resulted in
loss). Moreover, ‘‘[when] money damages are not
sought for alleged injuries to the individual members,
proof relating solely to the variant experiences of each
[member] resulting from the . . . [violation] at issue
will not be necessary.’’ Connecticut Assn. of Health
Care Facilities, Inc. v. Worrell, supra, 199 Conn. 617.
In other words, ‘‘[w]henever a consumer has received
something other than what he bargained for, he has
suffered a loss of money or property.’’ Hinchliffe v.
American Motors Corp., supra, 614.
   In the present case, the allegations that the associa-
tion’s members were not receiving the benefits to which
they were entitled as tenants and for which they made
monthly rental payments are sufficient under this stan-
dard because the alleged violations were such that they
affected the mobile home park as a whole, and, there-
fore, all of the association members received something
less than what they bargained for. We therefore con-
clude that the association did not require the participa-
tion of all its individual members to allege ascertainable
loss for the purpose of obtaining injunctive and other
equitable relief under CUTPA.
                            III
                 RELIEF ON REMAND
   With respect to the appropriate relief to be ordered,
in light of our conclusion that the association has stand-
ing to assert a CUTPA claim, the defendant argues that
this court should remand the case to the trial court
with direction to render judgment for the defendant
because the association failed to prove a violation of
CUTPA. The association responds that the record estab-
lished clear violations of chapter 412 of the General
Statutes, and, accordingly, this court should remand
the case to the trial court with direction to render judg-
ment for the association as to liability and to hold a
hearing in damages. We note that the association is not
seeking compensatory damages but, rather, injunctive
relief, punitive damages, attorney’s fees, costs and other
equitable relief. We disagree with both of the pro-
posed approaches.
   The trial court dismissed the association’s CUTPA
claim on the ground that the department ‘‘found [the
defendant] to be in compliance with chapter 412 of the
General Statutes. Due to the reasons set forth in part
III A of [the] court’s memorandum of decision, [the]
court declines to modify the [department’s] finding that
[the defendant] was in compliance with chapter 412
. . . . If [the defendant] was in compliance with chap-
ter 412 . . . then there can be no per se violation of
CUTPA through § 21-83e (b). Therefore, the court finds
in favor of the defendant with regard to count four of the
operative complaint.’’ In part III A of its memorandum of
decision, the trial court had determined with respect to
count one that, because the department had concluded
‘‘that the defendant was in compliance with chapter
412 . . . and closed its file regarding the park,’’ and
because, ‘‘[a]part from the deference [the] court must
give to the findings of the [department], the [association
had] not provided [the] court with case law to support
[the] court’s modification of the [department’s] findings
absent an administrative appeal,’’ the court would not
modify the department’s ‘‘finding that [the defendant]
was in compliance with chapter 412 . . . .’’ In sum, the
trial court concluded that the CUTPA claim failed on
the ground that the department’s ‘‘finding’’ that the
defendant was in compliance with chapter 412 must
be given preclusive effect in the absence of any legal
authority provided by the association that would sup-
port the court’s modification of the finding.
   We conclude that the trial court’s reasoning was
flawed. The court’s conclusion was based entirely on
the department’s informal determination that the defen-
dant was in compliance with chapter 412 of the General
Statutes and its decision to complete its investigation
because ‘‘no further action [was] warranted . . . .’’9
Moreover, the association’s CUTPA claim was not an
appeal from an administrative proceeding but was
brought separately pursuant to § 42-110g, which pro-
vides that any person who suffers any ascertainable
loss of money or property as a result of the use or
employment of a method, act or practice prohibited by
section 42-110b, may bring an action to recover actual
or punitive damages, attorney’s fees, costs and other
equitable relief. A CUTPA action thus may be brought
directly in the court. Accordingly, the trial court improp-
erly deferred to the department’s conclusions because
they were based on an informal investigation of the
association’s complaint that did not result in a final
decision in a contested case subject to appeal under
§ 4-183 (a). In addition, the court failed to engage in
the fact-finding process necessary to reach its own con-
clusions with respect to the association’s independent
CUTPA claim. The association is therefore entitled to
a new trial on that claim.
  The judgment of the Appellate Court is reversed only
as to the association’s CUTPA claim and the case is
remanded to the Appellate Court with direction to
remand the case for a new trial on that claim; the judg-
ment of the Appellate Court is affirmed in all other
respects.
      In this opinion the other justices concurred.
  1
     Prior to filing the complaint, the association filed a complaint against
the defendant in October, 2005, that was dismissed in May, 2006, on the
ground that the association lacked standing to sue on behalf of the individual
park residents.
   2
     The complaint was in the form of a letter dated September 11, 2006,
from the association’s attorney, in which he listed a number of maintenance
violations and other claims regarding alleged retaliatory actions by the
defendant against individual members of the association’s board of directors.
The letter concluded as follows: ‘‘I have assured the [a]ssociation and its
[b]oard of [d]irectors that your office will not allow Connecticut mobile
home residents to live in substandard, unhealthy, unsafe conditions, in a
park run by an oppressive and unscrupulous landlord. This situation cannot
continue; and I look forward to your immediate investigation.’’
   3
     The original investigator was Gregory Carver. After Carver left his posi-
tion in 2007, Keith Lombardi assumed Carver’s duties.
   4
     General Statutes § 21-82 (a) describes sixteen responsibilities of a mobile
home park owner.
   5
     The association also requested injunctive relief pursuant to General
Statutes §§ 35-52, 52-570b (a) and 53-452 (a). Those statutory provisions,
however, are contained in chapters relating to trade secrets and computer
crimes, respectively, and thus are inapplicable for purposes of the pre-
sent appeal.
   6
     We note that the Appellate Court’s conclusion as to the association’s
request for injunctive relief and its discussion of irreparable harm, which
appear to be directed to the first three counts of the complaint, are not at
issue in this appeal. The association, however, sought injunctive relief under
CUTPA, which does not require allegations of irreparable harm. See, e.g.,
Artie’s Auto Body, Inc. v. Hartford Fire Ins. Co., 287 Conn. 208, 219, 947
A.2d 320 (2008) (‘‘[t]he fact that a plaintiff fails to prove a particular loss
or the extent of the loss does not foreclose the plaintiff from obtaining
injunctive relief and [attorney’s] fees pursuant to CUTPA if the plaintiff is
able to prove by a preponderance of the evidence that an unfair trade
practice has occurred and a reasonable inference can be drawn by the trier
of fact that the unfair trade practice has resulted in a loss to the plaintiff’’
[emphasis omitted; internal quotation marks omitted]); Collins v. Anthem
Health Plans, Inc., 275 Conn. 309, 344–45, 880 A.2d 106 (2005) (same);
Service Road Corp. v. Quinn, 241 Conn. 630, 644, 698 A.2d 258 (1997) (same);
see also Bristol Technology, Inc. v. Microsoft Corp., 114 F. Supp. 2d 59, 95
(D. Conn. 2000) (‘‘the ‘irreparable harm’ standard that usually governs the
decision of whether to award equitable relief is inapplicable in a CUTPA
case’’), vacated on other grounds, 250 F.3d 152 (2d Cir. 2001); Conservation
Commission v. Price, 193 Conn. 414, 429, 430, 479 A.2d 187 (1984) (irrepara-
ble harm need not be shown in statutory injunction case because ‘‘the
enactment of the statute by implication assumes that no adequate alternative
remedy exists and that the injury was irreparable, that is, the legislation
was needed or else it would not have been enacted,’’ although ‘‘a [trial
judge] . . . is not mechanically obligated to grant an injunction for every
violation of law’’ [internal quotation marks omitted]). Accordingly, the fact
that the Appellate Court did not consider the association’s request for injunc-
tive relief under CUTPA does not affect the association’s ability to seek
injunctive relief under CUTPA in any future proceeding.
   7
     Monetary damages thus require more specific proof. See Ulbrich v. Groth,
supra, 310 Conn. 441 (‘‘[w]hen damages are claimed they are an essential
element of the plaintiff’s proof and must be proved with reasonable cer-
tainty’’ [internal quotation marks omitted]); see also Connecticut Assn. of
Health Care Facilities, Inc. v. Worrell, supra, 199 Conn. 617 (‘‘[b]ecause
money damages are not sought for alleged injuries to the individual members,
proof relating solely to the variant experiences of each [member] resulting
from the [state agency’s] policy at issue will not be necessary’’).
   8
     Among the violations alleged in the complaint and noted by the Appellate
Court were the following acts and omissions: ‘‘[F]ailure (1) to maintain
roads in the park in good condition, (2) to remove or repair abandoned
mobile homes in the park that it owns, (3) to keep the park free from
stagnant water and repeated flooding, (4) to keep common areas free from
refuse and debris, (5) to remediate fuel oil contamination, (5) [to] maintain
and repair retaining walls in the park, (6) to maintain the electrical system
in the park, (7) to maintain the plumbing system in the park resulting in
the continual deposit of sand, grit and rust into the faucets, sinks and tubs
of the mobile homes in the park, (8) to maintain the septic system in the
park that frequently results in the backup of waste into mobile homes in
the park and (9) to grade lots level.’’ Fairchild Heights Residents Assn.,
Inc. v. Fairchild Heights, Inc., supra, 131 Conn. App. 584.
   9
     A CUTPA claim is a statutory cause of action that is distinct from an
informal administrative proceeding.